EXHIBIT GRANT PARK WEEKLY PERFORMANCE STATISTICS * 6/27/08 Weekly ROR MTD ROR YTD ROR Class A Units 0.40% 3.15% 17.48% Class B Units 0.39% 3.08% 16.98% * Subject to independent verification COMMENTARY FOR THE WEEK ENDED JUNE 27, 2008 Grant Park posted modest profits this past week.Gains were mostly attributed to the energy and softs/agricultural markets, while setbacks came primarily from the fixed income sector.After last week’s performance, Grant Park is up an estimated 3.15% month-to-date and up 17.48% year-to-date in the Class A units, and up an estimated 3.08% month-to-date and up 16.98% year-to-date in the Class B units. The portfolio’s biggest winning positions were in the energy sector.After registering losses the previous week, Grant Park’s long positions in the crude oil markets were the portfolio’s biggest winners this past week.A plethora of influences sent the price of crude to, yet again, a new all-time high of $142.99 per barrel.The historic rise in oil prices this past week cannot be entirely attributed to one cause.As one analyst described it, the combination of a weaker U.S. dollar, supply concerns and stirring comments from some of the globe’s biggest oil producing nations, and the failure of the Fed to raise rates to stave off inflation, caused a “perfect storm” which sent crude prices skyward.On the supply-side, rebel group MEND (The Movement for the Emancipation of the Niger Delta) continued to have an effect on the energy markets as its most recent attack on a Chevron oil facility, caused much concern regarding the nation’s ability to produce oil.In other parts of the world, comments made by two separate prominent figures in the Middle East, referencing the fact that oil could trade as high as $170 per barrel by summer’s end and that oil producer Libya could actually decrease crude output by year’s end, sent the crude oil markets into a frenzy. Grant Park also registered profits in the softs/agricultural markets this past week.Although performance in the sector was predominantly strong, long positions in the corn and soybean markets stood out as the biggest contributors.Both soybeans and corn started out weaker as both markets experienced minor technical corrections from the massive rallies they experienced over the past few weeks.The price breaks, however, were short-lived as poor weather conditions in the Midwest pushed prices upwards.Heavy rains, especially in western Illinois, Iowa, and Missouri, kept farmers out of their fields, leading to a 4.64% and 3.20% spike in corn and soybean prices respectively.Given the current declining status of the U.S. ethanol industry, a fundamentally bearish influence on the grain markets, many analysts found the price moves in corn to be especially impressive. Finally, losses to the portfolio this past week were primarily limited to short positions in the fixed income sector.A sell-off in global equity markets caused many investors to seek haven in the more stable fixed income markets, ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES PAST PERFORMANCE IS NOT INDICATIVE OF FUTURE RESULTS FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE, OFFERING BY PROSPECTUS ONLY INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE.
